Hamersley, J.
(dissenting). The Act of 1889 (Public Acts of 1889, p. 129) placed upon the counties of Fairfield and New Haven the duty of maintaining and operating as free public bridges, five bridges across the Housatonic river. Some of these bridges were toll bridges, owned by private corporations or individuals ; all were subject to some property rights in individuals or towns; as incidental to the duty *25of maintenance, the Act provided that the counties should not he called upon to pay for any of those property interests. For this purpose, the first three sections of the Act deal with the property interests in each of the bridges separately.
Washington bridge was owned by a corporation and operated as a toll bridge; the stock of this corporation was owned by the three towns of Milford, Stratford and Bridgeport, and they were authorized to transfer to the counties, without compensation, all their interest in the stock, property and franchises of the corporation, and in the bridges. Bennett’s bridge, between the towns of Southbury and Newtown, was owned by private persons; these “ owners ” were authorized to transfer in the same manner their interest in the bridge, but the towns of Southbury and Newtown, having no property rights in the bridge, were not authorized to transfer anything. As to the other three bridges, each town having property rights in each bridge, was authorized to transfer such' interest. Having thus provided for securing the counties in the case of each bridge, against any claims for the appropriation of property rights, the real object of the Act is expressed in § 4, which provides that “ upon such transfers being made to said counties, it shall be the duty of said counties to take charge, management, and control of said bridges, and to keep, maintain, operate, and control them as free public bridges.” Section 5 provides for apportioning between the counties the expense of maintenance, and that “ the county commissioners of said counties, acting as a joint board, shall have control and management of said bridges.”
In 1895 (Public Acts of 1895, p. 615) this Act was amended, by adding to section five of said Act the following : “ The terms bridge or bridges in this Act shall be construed to include the bridge approaches.” The relator claims that this definition of “ bridges ” applies to that term as used in the Act, in respect to the duty of maintenance imposed upon the counties in sections 4 and 5, and that from the passage of the amendment the imperative duty of maintenance of bridge and bridge approaches, is placed upon the counties. The respondents claim that the language of the *26amendment requires the words “ and bridge approaches” to be added to the word “ bridge ” or “ bridges ” wherever it occurs in the first three sections of the Act, and that by so adding those words, the Act as amended severally requires the respective persons who have already transferred to the counties their property in the bridges, to convey to the counties bridge approaches already built, and if such approaches have not been built, to build and convey them to the counties ; and “ that then and not until then, it should be the duty of the counties to take the charge, management, and control of the said bridges, including the approaches.”
The literal application of the respondents’ claim makes the amended Act difficult of any rational construction. The language of the amendment is certainly loose and not in proper form for accomplishing the evident purpose of the legislature; but when the legislature expresses its will in language open to criticism for want of accuracy and appropriateness, it is the duty of this court to give effect to a legislative purpose plainly, however awkwardly, expressed; and certainly this court should not be asked to employ the subtleties of hypercriticism to discover a possible meaning that will make the law ineffective. “ In arriving at the legislative intent as expressed in any statute, it is always expedient to recur to the circumstances which surrounded the legislature at the time the statute was passed.” N. Y. & N. E. R. R. Co.’s Appeal, 62 Conn., 527, 534.
Applying this rule to the Amended Act so far as it affects Washington bridge, the legislative intent expressed in the language used seems to me unmistakably plain. In pursuance of this Act as originally passed, the towns of Stratford, Milford and Bridgeport, not merely as municipal corporations, but as property owners, had transferred to the counties their interest in all the stock, franchises and property of-the bridge corporation ¿and in the bridge owned by that corporation, and any interest owned by the corporation in the approaches of the bridge were included in that transfer; the towns were not authorized, .and are not authorized by the amended Act, to transfer any so-called interest either of-*27them may have in any public highway, as such, by virtue of the burden of maintaining highways with which they are charged by law; such interest is inseparable from the duty to maintain, and when that duty is imposed on another State agency, the “interest” of necessity follows the duty. The interest transferred by the towns in pursuance of the authority given, was an interest in property, including $1,000 in cash paid over to the counties. Upon such transfer the duty of maintenance became absolute in the counties, and could not unqualifiedly be replaced on the bridge corporation, or upon the three towns which owned its stock, without the plainest violation of vested rights. The counties also, in pursuance of the powers implied from the duty of maintenance, had built a new “Washington bridge ” in a different place, and so constructed the bridge that it could not be used without building an approach and condemning land for that purpose. In an agreed case, submitted to this court by the counties and the town of Milford, it had been held that the law of 1889, imposing on the counties the duty of maintaining a free public bridge at this place, did not impose upon the counties the duty of building and maintaining this approach; and this construction had been given to the law on the ground that as the counties had no power to condemn the land necessary for such approach, the legislature could not have intended to impose a duty without giving the powers of performance; it is at least doubtful if the construction could be maintained on any other ground. The approach, therefore, if built, must be built by the town of Milford alone; not by force of any obligation growing out of the Act of 1889 and resting upon it in common with Stratford and Bridgeport, not by force of any obligation to maintain an existing highway, but solely by force of an obligation, implied from the general duty of towns in respect to highways, to lay out a new highway in order that the public might reach the bridge highway which the counties had established. These conditions appear in the ease of New Haven and Fairfield Counties v. Milford, 64 Conn., 568, and the legislature must have had this judicial construction *28of the Act of 1889 and the reasons for it in mind, when the amendment of 1895 was enacted; and so it said, too plainly to be misunderstood, that the term “ bridge ” used in the Act to define the duty of maintenance, and construed by this court as excluding the approach made necessary by the mode of building the new bridge, should hereafter include the approaches; and at the same time, on the same day, and, as it were, with the same breath, the legislature declared that the counties should have power to condemn the land necessary for building such approach. Public Acts of 1895, p. 615. Surely there can be no question of the expressed intent of the legislature to put upon the counties in respect to this approach, the same duty of maintenance already resting upon them under the Act of 1889, in respect to the bridge exclusive of the approach. Such legislation is not retrospective because it takes a duty from one public body and imposes it on another; but if the amendment could be construed, as claimed by the respondents, so that after the three towns had turned over their property to the counties in order that the bridge might be maintained as a free public highway, their transfer is declared to be of no avail and they are ordered to make another of something they do not possess and cannot convey, before the duty to maintain the bridge can be exercised, the legislation would be retrospective in the most vicious form possible;
I must dissent from the conclusions reached by the majority of the court. I think it is clearly the legal duty of the counties to maintain the approaches to the Washington bridge, as recited in the alternative writ, and that there is error in the judgment complained of.
In this opinion Tokrance, J., concurred.